          Case 1:19-cv-00017-JDB Document 22 Filed 02/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NATIONAL PUBLIC RADIO, INC.                            )
and TIM MAK,                                           )
                                                       )
                       Plaintiffs,                     )
                                                       )
               v.                                      )
                                                           Civil Action No. 1:19-cv-00017
                                                       )
UNITED STATES DEPARTMENT                               )
OF THE TREASURY,                                       )
                                                       )
                       Defendant.                      )
                                                       )

                     JOINT MOTION TO SET BRIEFING SCHEDULE

       On February 12, 2021, Plaintiffs in this Freedom of Information Act case filed a Motion to

Compel Defendant to Promptly Produce Referred Documents. ECF No. 20. Under the local rules,

Defendant’s opposition to that motion is currently due on February 26 and Plaintiffs’ reply will be

due a week after the opposition is served. The parties respectfully move to adjust the remaining

briefing deadlines so that Defendants’ opposition will be due on March 12 and Plaintiffs’ reply

will be due on March 26.

       Good cause supports this Motion. Defendant is in the process of preparing a declaration

to submit with its opposition to Plaintiffs’ Motion and it is taking a significant amount of time to

gather all of the relevant information for the declaration. In addition, the individual who will serve

as the declarant has been out of the virtual office. Once drafted, the declaration will have to

undergo review before it can be finalized. Defendant also must reach out to various other federal

agencies to which documents have been referred to gather information and potentially obtain

declarations from those other agencies. Defendant’s counsel also has various other pre-existing

litigation deadlines in the coming days, including a summary judgment reply due on February 26,
          Case 1:19-cv-00017-JDB Document 22 Filed 02/23/21 Page 2 of 3




2021 in ACLU v. CIA, No. 18-2784 (DDC). Defendant’s counsel is also scheduled to begin

paternity leave on March 1, and the attorney to whom this case will be re-assigned will need time

to get up to speed on the case and finalize Defendant’s opposition.

       Counsel for Plaintiff likewise has significant briefing and other litigation deadlines the

week following March 12. In addition, given Defendants’ representation about the substantial

nature of the declaration or declarations it plans to submit in opposition to the motion to compel,

Plaintiffs anticipate that they may need the additional week to properly prepare a reply.

       Accordingly, the parties respectfully request the Court enter the scheduled proposed above

for the deadlines for Defendant’s opposition and Plaintiffs’ reply. A proposed Order is attached.

                                      Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      MARCIA BERMAN
                                      Assistant Branch Director, Federal Programs Branch

                                      /s/ Joshua Kolsky
                                      JOSHUA M. KOLSKY
                                      Trial Attorney
                                      D.C. Bar No. 993430
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street NW Washington, DC 20005
                                      Tel.: (202) 305-7664
                                      Fax: (202) 616-8470
                                      E-mail: joshua.kolsky@usdoj.gov

                                      Attorneys for Defendant




                                                 2
Case 1:19-cv-00017-JDB Document 22 Filed 02/23/21 Page 3 of 3




                     BALLARD SPAHR LLP
                     /s/ Alia L. Smith
                     Alia L. Smith (#992629)
                     1909 K Street, NW, 12th Floor
                     Washington, DC 20006
                     Tel: (202) 661-2200; Fax: (202) 661-2299
                     smithalia@ballardspahr.com
                     David J. Bodney (pro hac vice)
                     BALLARD SPAHR LLP
                     1 East Washington Street, Suite 2300
                     Phoenix, AZ 85004
                     Tel: (602) 798-5400; Fax: (602) 798-5595
                     bodneyd@ballardspahr.com

                     Attorneys for Plaintiffs




                                3
